Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 10/6/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the same."  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7, the term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. 
Claim 10 recites the limitation "said at least one object."  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7-9 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mark (US 2018/0154437).
Claims 1 and 3: Mark discloses a method of making an object by additive manufacturing (abstract). The method includes providing an additive manufacturing apparatus (fig. 35; ¶¶ 229-230), the apparatus including a light source (1616; fig. 35; ¶ 229); providing a carrier platform having a substantially planar object adhesion surface having a plurality of elongate wash channels formed therein (fig. 29); producing the object on the carrier platform adhesion surface with the additive manufacturing apparatus from a light polymerizable resin (fig. 35; ¶ 90), the object having at least one internal cavity formed therein (fig. 29); then washing the object on the carrier platform with a wash liquid under conditions in which the wash liquid reaches the at least one internal cavity through the wash channels (¶¶ 207, 224; fig. 34B).


    PNG
    media_image1.png
    660
    725
    media_image1.png
    Greyscale

Claims 7-8: Mark discloses the channels including at least a first and second linear set of channels (fig. 29).
Claim 9: Mark discloses the adhesion surface having a collection well formed therein with the object facing the well (fig. 29; ¶¶ 212-214).
Claim 11: Mark discloses the additive manufacturing apparatus including a bottom-up stereolithography apparatus (¶¶ 228-229).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2018/0154437), as applied to claim 1 above, in view of Namba (US 2014/0041689).
Claim 2: Mark discloses rotating the carrier platform (¶ 101; “ platform may rotate, translate in three dimensions, or be spun”) and the object thereon immersed in the wash liquid (¶ 165), but does not explicitly state that the platform is rotated while in contact with the liquid. However, Namba discloses a method of washing an object on a platform by rotation while the object is immersed in wash liquid (¶ 106). As taught by Namba, rotation of the object while the object is immersed in wash liquid effectively cleans the object (¶ 106; “Then, while the whole of the rotor part 52 and the substrate holding part 2 is immersed into the second processing liquid 320, the rotation control part 113 (see FIG. 2) controls the substrate rotating mechanism 5 to rotate the rotor part 52 and the substrate holding part 2. The second processing liquid 320 in the internal space 70 is thereby agitated, to perform cleaning of the inside of the chamber 7”). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have rotated the rotating platform of Mark while the object is immersed in wash liquid in order to effectively clean the object, as taught by Namba.
	Claims 4-5: Mark discloses the carrier platform having a central axis wherein the elongate wash channels are curved and configured to facilitate liquid toward the axis upon rotation of the platform (figs. 6, 27, 30-31).

6 is rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2018/0154437), as applied to claim 1 above, in view of Boyd et al. (US 2017/0217088).
Mark discloses at least some of the elongate wash channels include an arcuate side wall surface configured to direct wash liquid into the channels (fig. 29), but is silent as to including hydrofoil. However, Boyd et al. discloses a method of making an object by additive manufacturing including providing an additive manufacturing apparatus (¶ 14; “This invention relates to an apparatus and process of freeform additive manufacturing to create structures that are used as a scaffold onto which other materials are applied.”) including a hydrofoil (¶ 215; “ the cellular matrix may be used as a form which is wrapped in resin-impregnated carbon fiber to form a lightweight and rigid composite airfoil or hydrofoil.”). As taught by Boyd et al., inclusion of hydrofoil in the objects formed by the additive manufacturing apparatus allows for variation in composite behavior of the objects. It would have been obvious to one of ordinary skill in the art at the time the application was filed to have included hydrofoil in the object of Mark to allow for composite behavior variation, as taught by Boyd et al.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2018/0154437), as applied to claim 1 above, in view of Friedrich et al. (US 2020/0324479).
Mark is silent as to the shape of the object being a dental shape. However, Friedrich et al. discloses a method of making an object by additive manufacturing including providing an additive manufacturing apparatus (¶ 2), the apparatus including a light source (¶ 2); and washing the object on a carrier platform with a wash liquid (¶ 39), wherein the object includes a dental model having an upper segment and a base segment, and a bottom surface, with the upper segment having a shape corresponding to a dental arch of a human patient, with the bottom surface adhered to the platform surface (¶ 24; figs. 1-3). It would have been obvious to one of ordinary skill in the art at the time the et al.
Moreover, there is no invention in merely changing the shape or form of an article without changing its function except in a design patent (see Eskimo Pie Corp. vs. Levous et al., 3 USPQ 23 and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY W THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/               Primary Examiner, Art Unit 1754